19 F.3d 1433
146 L.R.R.M. (BNA) 2832
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ADOBE WALLS, INC.;  Alamo Walls, Ltd.;  and Republic Wall,Inc., alter egos and a single employer, Respondents.
No. 94-5120.
United States Court of Appeals, Sixth Circuit.
March 25, 1994.

Before:  KEITH and MARTIN, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.

CONSENT JUDGMENT

1
The parties having entered into a stipulation dated November 6, 1993, whereby Respondent waived its right to contest the Board's Decision and Order of September 30, 1991, issued against Respondent, Adobe Walls, Inc., Alamo Walls, Ltd., and Republic Wall, Inc., alter egos and a single employer, its officers, agents, successors, and assigns, and the parties having consented to the entry of a consent judgment, and the Board having applied to this Court for the entry of a consent judgment, upon consideration of said application and stipulation:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the Respondent, Adobe Walls, Inc., Alamo Walls, Ltd., and Republic Wall, Inc., alter egos and a single employer, its officers, agents, successors, and assigns, shall take the following affirmative action to effectuate the policies of the National Labor Relations Act, as amended:


3
Make whole employees and various fringe benefit funds by payment to them in accordance with Schedule A which is attached.  Payments will be due on the following dates:  20 days following approval of the Stipulation by the Board;  January 1, 1994;  April 1, 1994;  July 1, 1994;  October 1, 1994;  January 1, 1995;  April 1, 1995;  July 1, 1995;  October 1, 1995;  January 1, 1996;  April 1, 1996;  and July 1, 1996.  If any installment other than the final installment is not paid on or before the due date, the full unpaid amount shall become immediately due and payable and the Board may, without further notice, institute proceedings against Respondent for the collection of the full indebtedness remaining due, with interest due on the entire unpaid balance from the date of default until full payment is received, computed in accordance with the formula set forth in  New Horizons for the Retarded, 283 NLRB 1173 (1987).


4
               LABORERS' FRINGE BENEFIT FUNDS
                      AMOUNT DUE            QUARTERLY PAYMENT
                      $66,342.81                $5,528.57


5
QUARTERLY PAYMENTS TO BE MADE ON FOLLOWING DATES:


6
20 DAYS FOLLOWING APPROVAL OF STIPULATION BY BOARD

January 1, 1994
April 1, 1994
July 1, 1994
October 1, 1994
January 1, 1995
April 1, 1995
July 1, 1995
October 1, 1995
January 1, 1996
April 1, 1996
July 1, 1996